On the Merits.
The opinion of the court was delivered by
Manning, O. J.
The errors assigned, for which the opponent claims a reversal of the judgment of the parish court, are:
First — That the tableau was homologated without notice to Elie Bougere or to opponent, his assignee.
Second — The judgment of homologation was rendered and signed at chambers.
Third — Three judicial days did not elapse between the rendition of the judgment and the signing thereof.
Fourth — The judgment was rendered without proof of the correctness of any item thereof.
• Answering the first objection, the executor points to the proof of the jiublication of the filing which we find in the record complete, and insists that such publication is notice to all persons concerned, while the opponent maintains that her assignor is an heir and entitled to special notice or citation. Elie Bougere was a legatee. He acquires his right to a part of his relative’s property from a provision in the will. The notification of the filing of the account and tableau of distribution of an executor operates as a citation to all persons concerned, creditors as well as legatees, and the homologation of the account and tableau bars all further inquiry as to all matters included therein. Succession of Peytovin, 10 Rob. 118; succession of Egána, 18 An. 263.
The Code requires the judge to order, on demand of the administrator, that the creditors and legatees of the succession be notified to show cause within ten days why they should not be paid according to the tableau of distribution presented by him. C. C., article 1057, new number 1064. And in Millaudon’s case it is said the published notice prevents an heir who has neglected to oppose payments to creditors from contesting their legality: 6 La. 225.
*382It appears the judgment of homologation was signed at chambers, and the opponent quotes article 543, Code of Practice, requiring all judgments to be read by the judge in open court. Under the constitution of 1852, which gave the Legislature authority to confer certain powers on clerks, and under the legislation subsequently had, clerks had power to homologate the accounts and tableaux of executors so far’ as not opposed, and this was necessarily done in chambers. The parish judges are charged with this duty under the present constitution, and are required to hold frequent probate terms to facilitate the settlement of estates, when judgments should be entered. A judgment prepared and signed in vacation by the judge in a case in which no decree could be rendered in chambers, has no effect until entered upon the records at the ensuing court. Dorsey vs. Hills, 4 An. 106. The judgment of homologation in this case was rendered in chambers and was entered upon the records in open court at the ensuing term. It is true that in the interval between the rendition of the judgment (nineteenth of July) and the first day of the next term (twenty-fifth of July) the opposition which commenced this litigation was filed, viz.: on the twenty-second, and on the first day of the term opponent ruled the executor to show cause why the judgment should not be.vacated; but we have already said the publication was notice to the legatee and to his assignee, and the opposition came too late, and the rule was still later.
On the third assignment of error, wo do not think three judicial days must elapse between the homologation and signing the judgment; and to the fourth, that there was no proof of the correctness of any item of the account, the executor is uot driven to proof of each separate item of his account unless it is opposed. “ The presumption is in favor of the executor, who is an officer of the law, and direct proof of every item is not required,” said the court in the succession of ‘Wodcrstrandt, 19 An. 494.
It would have been more regular to have filed the vouchers for each item when the account was filed, and they could have been demanded by any opponent who had acted in time. Other legatees, who are more largely interested than the opponent, do not appear to have discovered the objections set forth by her, and it is undeniable that-they had opportunity to object. That circumstance does not conclude opponent, for own const at that one legatee will not object to what another approves. But it relieves_us of any apprehension that by dismissing her opposition and rule any substantial injury is done to the interests of Elie Bougére, of which she is assignee.
It is therefore ordered, adjudged, and decreed that the judgment of the lower court is affirmed with costs.